Citation Nr: 1610790	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.  He was in the United States Army Reserve (SAR) from December 1976 to January 1980 and then was a civilian until November 1986.  From November 1986 to November 1990, he was in the United States Naval Reserve (USNR).  He was a civilian from November 1990 to November 1991, and then from November 1991 until April 2002, he was in the Army National Guard (ARNG).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Board remanded the Veteran's issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, a left hip disability, a back disability, and a left shoulder disability to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In a June 2015 rating decision, the AOJ granted service connection a left hip disability, a back disability, and a left shoulder disability.  Therefore, the only issues before the Board are entitlement to service connection for a bilateral hearing loss disability and tinnitus. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifested during active service, is not related to active service, and may not be presumed to be related to active service.

2.  Tinnitus was not manifested during active service, is not related to active service, and may not be presumed to be related to active service.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims.

The RO provided pre-adjudication VCAA notice by a letter dated in August 2008.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in March 2010 and February 2015. As the examinations included reviews of the pertinent medical history, clinical findings, diagnoses, and were supported by medical rationale, the Board finds that they are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2014, the Board remanded the appeals to collect outstanding reserve and National Guard records and to afford the Veteran another VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability and tinnitus.  As the requested development has been completed, no further action to ensure substantial compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection  

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Veteran also has various periods of active duty for training (ACDUTRA).  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  However, service connection on a presumptive basis is not warranted for periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47  (2010).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran contends that his bilateral hearing loss disability and tinnitus were caused by active service and/or ACDUTRA.  After careful consideration of the Veteran's claims and the evidence of record, the Board will deny the Veteran's claims for service connection.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board concedes that the Veteran has a current bilateral hearing loss disability and tinnitus.  The Board also concedes that as a field artillery crewman, the Veteran was exposed to noise in service.  Thus, the only issue before the Board is whether there is a nexus between Veteran's bilateral hearing loss disability and tinnitus and his periods of active service and ACDUTRA.

In March 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The VA examiner reported that the Veteran had in-service noise exposure as a heavy tank mechanic.  After his separation from service, the Veteran worked as a heavy mechanic instructor and draftsman.  He denied any recreational noise exposure.  The Veteran stated that his tinnitus was intermittent.  It began in the late 1980s and became more prominent in 1993.  

At the examination, the VA examiner did not have the Veteran's claims file to review.  However, after reviewing the claims file, the VA examiner provided an addendum opinion.  He stated that the Veteran's hearing acuity was within the normal limits when he enlisted in 1974.  In June 1982, approximately 6 years after his separation from active service, the Veteran underwent an audiogram that showed no significant hearing threshold shifts from his 1974 enlistment audiogram.  There were no complaints of tinnitus found in the STRs.  A hearing evaluation completed in 1991 suggested hearing loss in both ears, which occurred sometime between 1982 and 1991.  The VA examiner opined that any hearing loss due to in-service noise exposure should have been evident in the 1982 audiogram.  Therefore, the claimed bilateral hearing loss disability was less likely than not caused by or a result of his in-service noise exposure.  As no hearing loss occurred while in service, the examiner found that the claimed tinnitus was also less likely than not the result of in-service noise exposure. 

In February 2015, the Veteran was afforded another VA examination to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The VA examiner diagnosed bilateral sensorineural hearing loss and intermittent tinnitus.  The VA examiner reviewed the Veteran's STRs.  The examiner concurred with the opinions rendered by the March 2010 VA examination.  The Veteran's hearing limits were within the normal limits at enlistment in 1974 and in June 1982.  The 1991 hearing evaluation completed for National Guard enlistment suggested bilateral hearing loss.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by noise exposure during active service.  The examiner elaborated that the Veteran reported that intermittent tinnitus had its onset over the previous ten or eleven years.  The examiner indicated that the Veteran clearly associated the trigger for his tinnitus as eating beef.  With regard to the issue of whether the Veteran's hearing loss and tinnitus were aggravated beyond their natural progression by the Veteran's reserve service or National Guard service, the VA examiner could not render an opinion without resorting to speculation.  The examiner elaborated that there was not enough audiometric data from these periods of service to provide etiological opinions without resorting to speculation.

The Board notes that there are no positive nexus opinions of record, and the remaining treatment records do not provide any contrary evidence.

The Board finds that the VA opinions probative as they are consistent with the evidence of record.  Although the February 2015 VA examiner indicated that an opinion regarding aggravation would be speculative, the examiner supported that conclusion with an adequate rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The only evidence in support of the Veteran's claims is his vague assertions that tinnitus and a bilateral hearing loss disability are related to service.

The Board has considered the lay statements regarding the bilateral hearing loss disability and tinnitus.  The Veteran is competent to provide evidence of which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran to be competent to report what he experienced.  However, the Board does not find the Veteran's statements to be as probative as the VA examiners' opinions, which were based on extensive reviews of the record, thorough examinations,  consideration of the  lay statements, and the VA examiners' medical expertise. 

The Veteran separated from active service in December 1976.  In June 1982, almost six years following his separation from active service, his hearing acuity was within the normal limits.  At the March 2010 VA examination, the Veteran stated that his tinnitus began in the late 1980s.  Therefore, service connection for a bilateral hearing loss disability and tinnitus may not be granted on a presumptive basis as the evidence shows that these disabilities were not manifested within one year of the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Furthermore, this same evidence tends to establish that neither hearing loss (organic disease of the nervous system) nor tinnitus were noted during active duty. 

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


